Case 4:21-cv-00046 Document 1-3 Filed on 01/07/21 in TXSD Page 1 of 6

                2020-78112 / Court: 011




                             Exhibit 3
Case 4:21-cv-00046 Document 1-3 Filed on 01/07/21 in TXSD Page 2 of 6




                             Exhibit 3
Case 4:21-cv-00046 Document 1-3 Filed on 01/07/21 in TXSD Page 3 of 6




                             Exhibit 3
Case 4:21-cv-00046 Document 1-3 Filed on 01/07/21 in TXSD Page 4 of 6




                             Exhibit 3
Case 4:21-cv-00046 Document 1-3 Filed on 01/07/21 in TXSD Page 5 of 6




                             Exhibit 3
Case 4:21-cv-00046 Document 1-3 Filed on 01/07/21 in TXSD Page 6 of 6




                             Exhibit 3
